ON MOTION FOR REHEARING.
HAWKINS, Judge.
The sole question decided in our original opinion was considered carefully and the conclusion therein announced was reached only after a number of consultations. This court realized it was a matter of judicial construction to determine what was meant by the use in the statute (article 62, P. C.) of the language, “The same offense, or one of similar nature”
Evidently it was not in the mind of the legislature to restrict the increased punishment to cases where there had been former convictions for the same offense. If so, there was no necessity to use the additional words which make clear the purpose of the legislature to enlarge instances where increased punishments were permitted. We endavored in our original opinion to give such construction to the statute as would carry out the intention of the legislature and at the same time so restrict its meaning as not to invade the rights of one accused of crime.
The motion for rehearing is overruled.

Overruled.